Title: From Thomas Jefferson to Robert Patterson, 27 April 1805
From: Jefferson, Thomas
To: Patterson, Robert


                  
                     Dear Sir
                     
                     Washington Apr. 27. 05.
                  
                  I have learnt indirectly that mr Boudinot will shortly resign the office of Director of the mint. in that event I should feel very happy in confiding the public interests in that place to you. will you give me leave to send you the commission in the event of mr B’s resignation? I pray you to consider this as confidential, as what you write me shall be. Accept my friendly salutations.
                  
                     Th: Jefferson
                     
                  
                  
                     P.S. I should be sorry to withdraw you from the college; nor do I conceive that this office need do it. it’s duties will easily admit your devoting the ordinary college hours to that institution. indeed it is so possible that the mint may some time or other be discontinued that I could not advise a permanent living to be given up for it.
                  
               